Citation Nr: 0608203	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1949 to November 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford and Newington, 
Connecticut, which denied the veteran's petitions to reopen 
claims for service connection for bilateral pes planus and 
bilateral hearing loss and his claim for entitlement to a 
TDIU.  The veteran testified at an October 2004 informal 
conference before the RO as to the petitions to reopen and an 
unrelated claim for service connection for post-traumatic 
stress disorder (PTSD).  The RO subsequently granted the 
claim for service connection for PTSD in April 2005, so that 
issue is not before the Board on this appeal.

In addition, after the RO denied the veteran's claim for a 
TDIU in June 2005, the veteran filed a timely notice of 
disagreement (NOD).  Although there is no statement of the 
case (SOC) in the claims file, it appears that a SOC may have 
been issued.  This matter is therefore referred to the RO for 
appropriate development and consideration following 
resolution of the claim for service connection for bilateral 
hearing loss, which may impact the decision on the claim for 
a TDIU.  See 38 C.F.R. § 4.16(a) (2005).
 
For the reasons explained below, the Board will deny the 
petition to reopen the claim for bilateral pes planus, grant 
the petition to reopen the claim for bilateral hearing loss, 
and remand the reopened claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.

FINDINGS OF FACT

1.  In March 1964, the RO denied the veteran's claim for 
service connection for a foot disorder including bilateral 
pes planus.  Although notified of that decision in a letter 
dated later that month, and apprised of his procedural and 
appellate rights, the veteran did not appeal.

2.  The additional evidence received since that March 1964 
decision is either cumulative or redundant, does not relate 
to an unestablished fact necessary to substantiate the claim, 
or does not raise a reasonable possibility of substantiating 
the claim.

3.  In August 2002, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  Although 
notified of that decision in a September 2002 letter, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.

4.  Some of the additional evidence received since that 
August 2002 decision, however, is neither cumulative nor 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1964 decision denying the claim for 
service connection for a foot disorder including bilateral 
pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).

2.  The evidence received since that March 1964 decision is 
not new and material and, therefore, is insufficient to 
reopen the claim for service connection for bilateral pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

3.  The RO's August 2002 decision denying the claim for 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

4.  The evidence received since that August 2002 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his January 2002 
petition to reopen the claim for service connection for pes 
planus, the RO sent him an April 2002 letter explaining VA's 
duties to notify and assist him with this claim, and the 
veteran's rights and responsibilities in this regard.  Then, 
in August 2002, the RO deferred its decision on the petition 
to reopen in order to send him a September 2002 letter 
regarding the requirements as to submitting new and material 
evidence since the March 1964 denial of the claim for service 
connection for a foot disorder including pes planus.  The RO 
did not take any adjudicative action on the petition to 
reopen the claim for pes planus until its January 2003 
decision denying the petition to reopen that the veteran 
appealed to the Board.  Thus, in compliance with Pelegrini, 
VA provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's April 
2002 letter explained how to establish entitlement to service 
connection for flat feet, and the September 2002 letter 
explained that in order to reopen the claim denied in March 
1964 the veteran had to submit new and material evidence.  
The letters also indicated the information or evidence needed 
from the veteran and told him that if there were private 
medical records that would support his claim, he could 
authorize VA to get them or get them himself.  The RO also 
wrote in both letters, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and "[S]end us the evidence we need as soon as 
possible."  In addition, the RO included in its April 2004 
SOC the text of VCAA implementing regulations 38 C.F.R. 
§§ 3.156 and 3.159, defining new and material evidence and 
explaining VA's duties to notify and assist claimants.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Viewing these documents together, they 
reflect that the RO substantially complied with the all of 
the elements of the VCAA's notice requirements, including the 
fourth element.  Mayfield, 19 Vet. App. at 127.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service treatment records, and there is 
no indication that any other records exist that should be 
requested or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's petition to reopen his claim for service connection 
for bilateral pes planus.  As to the petition to reopen the 
claim for service connection for bilateral hearing loss, the 
Board is granting the petition and ordering additional 
development as to the reopened claim, so there is no need to 
discuss the notification and assistance provisions of the 
VCAA and its implementing regulations as to this claim in 
this decision.


Legal Principles Applicable to Petitions to Reopen Claims

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this one, that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2005).

Bilateral Pes Planus

In March 1964, the RO denied the veteran's claim for service 
connection for a foot disorder, including bilateral pes 
planus.  He was notified of that decision and apprised of his 
procedural and appellate rights in a March 1964 letter, but 
he did not timely appeal.  The unappealed March 1964 decision 
became final and binding based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  And, because the veteran 
did not appeal that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  See also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence submitted since the March 1964 denial is not, 
however, new and material, because it does not address the 
elements of the claim that were the basis for the March 1964 
denial.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  On 
the August 2, 1949 enlistment examination, the veteran's 
extremities were normal, and there were no defects regarding 
his feet noted.  However, the veteran was reexamined six days 
later on August 8, 1949, and "flat feet first degree" was 
noted.  This manifestation of flat feet or pes planus so 
close to the date of enlistment that it could not have 
originated in so short a period establishes the pre-service 
existence of the veteran's bilateral pes planus.  38 C.F.R. 
§ 3.303(c) (2005).  The RO's March 1964 denial indicated that 
veteran's foot status, i.e., his pes planus, was noted 
shortly after induction, that there were no notations during 
service of treatment for pes planus, and that this disorder 
was essentially the same at the time of discharge, as the 
November 1952 separation examination contained a diagnosis of 
pes planus, first degree, not considered disabling (NCD).  
Thus, in order to reopen the claim, the veteran would have to 
submit evidence that showed that there was an increase during 
service in the severity of his pes planus, which the evidence 
at the time of the March 1964 denial showed was noted shortly 
after he entered service and was at the same degree at the 
time of discharge.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005) (explaining service connection for 
aggravation of preexisting injury).  See also 38 U.S.C.A. 
§ 1111 (West 2002) (veteran considered in sound condition at 
entry into service, except as to noted defects, infirmities, 
or disorders).

The only medical evidence regarding the veteran's pes planus 
received since the March 1964 denial appears to be at the 
conclusion of the veteran's April 2002 VA cold injury 
examination report, which diagnosed the veteran with first 
degree pes planus.  This evidence, while new, is not 
material.  It does not relate to an unestablished fact 
necessary to substantiate the claim, because the fact that 
the veteran had first degree pes planus was already 
established at the time of separation as well as the March 
1964 denial.  For this reason, the evidence is cumulative and 
redundant, and it merely affirms that the veteran has the 
same degree of the same disorder.  Moreover, this evidence 
does not raise a reasonable possibility of substantiating the 
claim; indeed, since it shows that the veteran recently had 
the same degree of pes planus, it tends to confirm that there 
was no increase in the pes planus that was noted shortly 
after the veteran's entry into service.

In addition, to the extent that the veteran stated that his 
pes planus was "aggravated by the forced marching he 
encountered in basic training" (Appellant's February 2006 
Brief, at 2), he does not possess the medical expertise to 
testify as to the degree to which his pes planus worsened 
during service.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Moreover, to the extent that a change in the law 
regarding service connection for aggravation of a preexisting 
disability has been noted, as in the October 2004 statement 
of the veteran and his representative, that change (the 
invalidity of 38 C.F.R. § 3.304(b) the regulation 
implementing 38 U.S.C.A. § 1111), concerns only the rebuttal 
of the presumption of soundness where no defects, 
infirmities, or disorders were noted at the time of the 
examination, acceptance, and enrollment into service of a 
veteran.  See Wagner v. Principi, 370 F.3d 1089 (2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  As the veteran's pes 
planus was noted at enrollment into service, or so close 
thereto that that its preexistence to service has been 
established, 38 C.F.R. § 3.303(c) (2005), the change in the 
law as to the presumption of soundness is irrelevant to his 
petition to reopen his claim for service connection for 
bilateral pes planus.

In sum, the only competent new evidence received since the 
March 1964 denial of the veteran's claim for service 
connection for pes planus does not relate to whether this 
disorder was aggravated by service and in fact indicates that 
the veteran in April 2002 still had the same degree of pes 
planus that was diagnosed less than a week after he entered 
service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it is not material.  Because new and material evidence 
has not been received, the petition to reopen the claim for 
service connection for bilateral pes planus must be denied.  
38 U.S.C.A. § 5108 (West 2002).


Bilateral Hearing Loss

As to the petition to reopen the claim for service connection 
for bilateral hearing loss, the veteran's claim for service 
connection for bilateral hearing loss was denied in August 
2002.  He was notified of that decision and apprised of his 
procedural and appellate rights in a September 2002 letter, 
but he did not timely appeal.  The unappealed August 2002 
decision became final and binding based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  And, because the veteran 
did not appeal that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  See also Hodge 
v. West, 155 F.3d at 1363.

The August 2002 denial stated that there was no evidence of 
hearing loss in the SMRs and that the veteran had not provided 
any evidence that showed a current hearing loss and its 
relationship to service.  However, at a June 2004 VA audiology 
examination, the veteran's pure tone thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
10
30
45
45
33
Left ear
45
55
70
75
61

The speech recognition scores were 96 percent in the right 
ear and 80 percent in the left ear, and the VA examiner 
diagnosed the veteran with a mild to moderately severe 
primarily sensorineural hearing loss in the right ear and 
mild to profound mixed hearing loss above 500 Hertz in the 
left ear.

The above scores and diagnosis indicate, for the first time, 
that the veteran has a bilateral hearing loss disability, 
38 C.F.R. § 3.385 (2005), and evidence of current disability 
is one of the fundamental requirements for a grant of service 
connection, see, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  This new evidence thus relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it (as 
explained in more detail in the remand portion of this 
decision), and is therefore material.  As new and material 
evidence has been received, the petition to reopen the claim 
must be granted.  However, the June 2004 VA examiner, who did 
not review the claims folder, did not opine as to the 
etiology of the veteran's bilateral hearing loss disorder and 
there is no other evidence containing such an opinion, so the 
claim must be remanded for additional development.

ORDER

The petition to reopen the claim for service connection for 
bilateral pes planus is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will provide a medical 
examination or obtain a medical opinion if the evidence 
reflects the existence of a current disability or persistent 
or recurrent symptoms of a disability that may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim.  See also 
38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

Here, the June 2004 VA examiner who diagnosed the veteran 
with a bilateral hearing loss disability did not review the 
claims folder or opine as to the etiology of this disorder.  
In addition, although such an opinion was sought, none was 
ever provided.  Moreover, although the veteran's November 
1953 separation examination reflects that he had normal 
hearing on the whispered voice hearing test, he indicated in 
statements that he was probing for mines in Korea when an 
explosion from a 90 mm weapon resulted in an ear injury that 
caused hearing loss.  This testimony is supported by the 
veteran's service personnel records, which show that between 
April and July 1951 he was assigned to "D" company of the 
1st Engineer Battalion of the 1st Marine Division, and a July 
1951 Historical Diary of that Division and Battalion that 
indicates that in June 1951 that Battalion, including "D" 
company, removed 350 mines.

As the above evidence reflects that the veteran has a current 
bilateral hearing loss disability that may be associated with 
service, but does not contain sufficient evidence to decide 
the claim, the claim must be remanded for a new VA 
examination to provide competent medical evidence allowing VA 
to make such a determination.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (Board cannot make its own independent 
medical determinations).

Accordingly, the claim for service connection for bilateral 
hearing loss is REMANDED for the following development and 
consideration:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
etiology of his bilateral hearing loss.  
The claims folder must be made available 
to the VA examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's bilateral hearing loss is 
related to his military service or that 
sensorineural hearing loss arose within a 
year after separation from service.  The 
examiner should consider both the 
veteran's testimony regarding the 
concussive effect of large weapons fire 
while he was removing mines in Korea in 
1951 and the veteran's SMRS including the 
separation examination whispered voice 
hearing test findings, as well as all 
other relevant evidence in the claims 
folder.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.  Then, review the additional evidence 
and readjudicate the claim under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAVCQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


